     Case 1:21-cv-00282-AWI-BAM Document 4 Filed 03/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    APRIL MAE DENNISON,                              Case No. 1:21-cv-00282-BAM
12                       Plaintiff,                    ORDER DIRECTING CLERK OF COURT
                                                       TO RANDOMLY ASSIGN DISTRICT
13           v.                                        JUDGE
14    ANDREW SAUL, Commissioner of                     FINDINGS AND RECOMMENDATIONS
      Social Security,                                 RECOMMENDING PLAINTIFF’S MOTION
15                                                     FOR LEAVE TO PROCEED IN FORMA
                         Defendant.                    PAUPERIS BE DENIED
16
                                                       (Doc. 2)
17
                                                       FOURTEEN (14) DAY DEADLINE
18

19

20          Plaintiff April Mae Dennison (“Plaintiff”), proceeding with counsel, seeks review of a
21   decision of the Commissioner of Social Security. Plaintiff initiated this action on February 26,
22   2021. (Doc. 1). On the same day, Plaintiff filed an application to proceed in forma pauperis
23   under 28 U.S.C. § 1915. (Doc. 2). According to Plaintiff’s application, she is not currently
24   employed, but she receives $1,675.00 per month from her ex-husband for rent and for credit card
25   debt. She does not have any identified dependents. (Id. at 1-2.)
26          Having considered Plaintiff’s application, the Court finds that she has not made the
27   showing required by section 1915 that she is unable to pay the required fees for this action.
28
                                                       1
     Case 1:21-cv-00282-AWI-BAM Document 4 Filed 03/05/21 Page 2 of 3


 1   Plaintiff’s action reveals that she receives $1,675.00 monthly, which amounts to an annual

 2   income of $20,100.00.

 3             Many courts look to the federal poverty guidelines set by the United States Department of

 4   Health and Human Services (“HHS”) as a guidepost in evaluating in forma pauperis applications.

 5   See Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 n.5 (11th Cir. 2004); Boulas v. United

 6   States Postal Serv., No. 1:18-cv-01163-LJO-BAM, 2018 WL 6615075, at *1 (E.D. Cal. Nov. 1,

 7   2018) (applying federal poverty guidelines to in forma pauperis application). For a family or

 8   household of one, the 2021 poverty guideline is $12,880.00. See U.S. Federal Poverty Guidelines

 9   Used to Determine Financial Eligibility for Certain Federal Programs, available at

10   https://aspe.hhs.gov/poverty-guidelines (last visited March 5, 2021). Plaintiff’s estimated annual

11   income exceeds this amount. She also has not identified monthly expenses that exceed her

12   monthly income. Lopez-Ruiz v. Tripler Army Med. Ctr.’s Postdoctoral Fellowship in Clinical

13   Psychology, No. CV. 11-0066 JMS/BMK, 2011 WL 486952, at *1 (D. Haw. Feb. 4, 2011)

14   (denying in forma pauperis status to plaintiff whose income was $1,800 per month and whose

15   monthly income exceeded monthly expenses).

16             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a

17   District Judge to this action.

18             Furthermore, it is HEREBY RECOMMENDED that:

19             1.     Plaintiff’s application to proceed without prepayment of fees and costs (Doc. 2) be

20   DENIED; and
21             2.     Plaintiff be required to pay the $402.00 filing fee in full to proceed with this

22   action.

23             These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

25   (14) days after being served with these findings and recommendations, Plaintiff may file written

26   objections with the Court. Such a document should be captioned “Objections to Magistrate
27   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

28   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
                                                          2
     Case 1:21-cv-00282-AWI-BAM Document 4 Filed 03/05/21 Page 3 of 3


 1   834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 2
     IT IS SO ORDERED.
 3

 4      Dated:     March 5, 2021                             /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
